Appeal from an order of Supreme Court, Monroe County (Stander, J.), entered November 4, 2002, which denied plaintiffs motion for leave to reargue and renew.
It is hereby ordered that said appeal from the order insofar as it denied reargument be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs for reasons stated in decision at Supreme Court, Monroe County, Stander, J. Present — Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.